Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Konrad Kulikowski on 3/2/2022.

The application has been amended as follows: 

Claim 1, lines 13-15, “wherein the angling event includes 

Claim 2, “The apparatus of claim 1, wherein the angling event further includes 

further includes 
Claim 12, “The apparatus of claim 1, wherein the decision rules are modified based on the data characteristics of the non-events.”

Claim 14, lines 13-15, “wherein the angling event includes 

Claim 15, “The apparatus of claim 14, wherein the angling event further includes 

Claim 16, “The apparatus of claim 15, wherein the angling event further includes 

Claim 18, “The apparatus of claim 14, wherein the preceding events include non-events, and wherein the non-events include at least one of jitter, human wobble, dropped rod, or boat running.”

Reasons for Allowance
Claims 1-4, 6-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

an angling apparatus to identify angling events, the apparatus comprising: at least one processor in communication with the angling event sensing device programmed to identify an angling event using decision rules based on the data indicative of the parameter of the fishing rod or the reel, wherein the decision rules include a plausible sequence of angling events and wherein the angling event is identified based at least in part on preceding events, and wherein the angling event includes at least one of a strike of a fish, a strike of a certain species of fish, a cast, a drag, a stripping line in, a bale click, an initiation of a cast, a flight time for lure, a snag, a fish bump, a lure position, a line position, or a retrieve, as recited in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeevi (U.S. Patent Application Publication No. 2017/0336381) discloses sensing devices that sense properties of water and collect weather-related data, along with a server that provides alerts based on the sensing results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643